[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 31, 2005
                             No. 05-10693                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 04-60035-CR-CMA

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CHARLES JOHN SMITH,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                             (August 31, 2005)



Before BIRCH, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Charles John Smith appeals through counsel his ten-year sentence for

possession with intent to distribute five grams or more of a mixture and substance

containing a detectable amount of cocaine base, in violation of 21 U.S.C.

§§ 841(b)(1)(B), 851. Smith argues on appeal that the district court clearly erred in

calculating the amount of cocaine base attributable to him. For the reasons set

forth more fully below, we affirm.

      A federal grand jury returned an indictment, charging Smith with the above-

referenced drug offense. The government, thereafter, filed a “second offender

information,” advising Smith that it intended to seek enhancement of his sentence,

pursuant to 21 U.S.C. §§ 841 and 851, based on Smith’s 2003 state felony

conviction for possession of cocaine. Under this enhancement, Smith’s mandatory

minimum statutory sentence was ten years’ imprisonment. See 21 U.S.C.

§ 841(b)(1)(B)(iii) (setting a mandatory minimum sentence of ten years’

imprisonment for a defendant who commits a violation involving five grams or

more of cocaine base if the defendant commits this violation after a prior

conviction for a felony drug offense has become final). Pursuant to a plea

agreement, Smith pled guilty as charged.

      Prior to sentencing, a probation officer prepared a presentence investigation

report (“PSI”), recommending that Smith be held accountable for 5.3 grams of



                                           2
cocaine base—the net weight of cocaine base that Smith had sold to a confidential

source (“CS”) during a monitored drug transaction. The probation officer then

calculated Smith’s base offense level as 26, pursuant to U.S.S.G. § 2D.1(c)(7)

(guideline for at least 5, but less than 20, grams of cocaine base), and

recommended that this offense level be adjusted downward three levels, pursuant

to U.S.S.G. § 3E1.1, based on Smith’s acceptance of responsibility. With a total

offense level of 23 and a criminal history category of V, Smith’s resulting

guideline range was 84 to 105 months’ imprisonment. Nevertheless, because

Smith’s mandatory minimum sentence was ten years’ imprisonment, pursuant to

21 U.S.C. §§ 841(b)(1)(B) and 851, this higher statutory sentence became his

guideline sentence, pursuant to U.S.S.G. § 5G1.1(b).1

       Also prior to sentencing, the government recommended that Smith be

allowed to withdraw his plea because both his plea agreement, and the court during

the plea colloquy, misadvised Smith that his mandatory minimum statutory

sentence was five years’ imprisonment. The government explained that Smith’s

prior felony conviction raised his mandatory minimum statutory sentence to ten

year’s imprisonment. The district court then granted Smith’s request for it to



       1
         Under § 5G1.1(b), “[w]here a statutorily required minimum sentence is greater than the
maximum of the applicable guideline range, the statutorily required minimum sentence shall be
the guideline range.” See U.S.S.G. § 5G1.1(b).

                                               3
appoint new counsel, who obtained a court order permitting the defense to have an

independent chemist weigh the cocaine base. Based on the findings of this

independent chemist, Terry Hall, Smith objected to the PSI’s calculation of drug

amount and argued that he, instead, should be held accountable for between three

to four grams of cocaine base, which would have lowered his base offense level by

two levels.

      On February 3, 2005, the court permitted Smith to withdraw his guilty plea.

After the government filed a superseding information, Smith waived indictment,

plead guilty to the drug offense, and waived his right to a jury trial. In doing so,

Smith stipulated that, on July 15, 2003, via an audio-recorded telephone call, he

arranged and agreed to sell cocaine base to a CS, who was working on behalf of

the DEA and, later that same day, he sold cocaine base to the CS for $200. Smith,

however, reserved his right to have the court determine the issue of drug amount

during a bench trial.

      The government then introduced the testimony of Patricia Burn, a forensic

chemist with the Drug Enforcement Administration (“DEA”), whom Smith

stipulated was an expert in analyzing controlled drug substances. Burn stated that,

although the DEA laboratory received the controlled substance at issue in the

instant case on July 18, 2003, Burn did not receive and test it until August 8, 2003.



                                           4
Using a Metler digital scale, which had an accuracy of plus or minus 1.0 gram, and

which was calibrated last on July 15, 2003, Burn determined that the net weight of

the substance was 5.3 grams.2 After removing approximately 1.1 grams of this

substance for analysis, and, therefore, leaving behind 4.2 grams of the substance,

Burn also determined that this substance was cocaine base.

       In addition, Burn testified that she accompanied Hall, the defense’s chemist,

when Hall subsequently weighed and tested the remaining substance. Conceding

that Hall found that only 3.5 grams of cocaine base remained, Burn explained that

this difference in weight was not surprising and could be explained by the facts

that (1) drying and loss of water normally occurs in water-based samples, such as

cocaine base; (2) the plastic bag in which the substance was contained kept

moisture inside, and (3) her testing was done in August—a wet month in Florida.

       Smith, in turn, introduced the testimony of Hall, the Laboratory Director of

the Forensic Toxicology Testing Services in Miami, Florida, whom the court

accepted as an expert in forensic analysis. Hall stated that he weighed the

substance at issue in January 2005, with an AccuLab scale that he calibrated

himself immediately prior to the testing, and that he attempted to remove all of the

substance from the plastic bag in which it was contained. Hall also stated that the


       2
          On cross-examination, Burn conceded that she had no records with her to corroborate
her testimony on when the scale that she had used had been calibrated and checked.

                                               5
amount of substance remaining after Burn’s analysis only weighed 3.54 grams.

Moreover, on questioning by the district court, Hall conceded that it was possible

to dehydrate cocaine base through drying agents, but that this procedure would not

reveal the weight of the substance at the time it was confiscated.

      The government argued that, unless the court concluded that Burn’s scale

was malfunctioning or her methodology was incorrect, the court should conclude

that Smith was responsible for more than 5.0 grams of cocaine base. The

government also asserted that Burn’s analysis was the only analysis completed at

the time of the offense, and that the law allows for the inclusion of water in a

mixture containing cocaine base. Smith responded that the loss of water was

significant, and that the court should resolve any reasonable doubt in his favor.

      The court found that nothing in the evidence suggested that Burn’s analysis

or conclusions were incorrect. The court also discussed that Hall’s different

finding as to drug amount was attributable to a “drying out process” during the

time period between August 2003, when Burn weighed the substance, and January

2005, when Hall completed his testing. The court, thus, concluded as follows:

      I don’t think there is any doubt, based on the evidence presented, that
      at the time of the offense . . . the weight of the mixture and substance
      exceeded 5 grams. Over time it has dried out so that now it’s a more
      favorable weight, but it’s not the appropriate inquiry for the Court. It
      doesn’t tell me what the weight of the substance was at the time that it
      was confiscated and, certainly, and I would agree with [the

                                           6
       prosecutor], what the statute defines is a mixture and substance
       containing cocaine, and the weight goes to that mixture and substance,
       not just to that portion of it which contains the actual cocaine base
       and, therefore, I agree with the [g]overnment’s assessment and they
       have established, to my satisfaction, that the weight here exceeded 5
       grams.

Because the government had filed its § 851 information and the offense involved 5

or more grams of cocaine base, the court determined that Smith’s mandatory

minimum sentence was 120 months’ imprisonment. The court sentenced Smith to

120 months’ imprisonment, 8 years’ supervised release, and a $3,000 fine.

       As discussed above, Smith argues on appeal that the district court clearly

erred in calculating the quantity of drugs for which he should be held accountable

at sentencing. Smith asserts in support that (1) Burn did not weigh the cocaine

base until approximately three weeks after the government seized it from Smith;

(2) this testing occurred during a month that was “extremely wet,” and, thus, did

not fairly yield the actual weight of the substance; and (3) Hall subsequently found

that the substance weighed less than five grams. Smith concludes, as such, that the

government failed to prove by the preponderance of the evidence that he was

responsible for more than five grams of cocaine base.3


       3
         Smith has waived by not arguing on appeal that his sentence was in violation of
Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), or United States
v. Booker, 543 U.S. ___ , 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Dockery,
401 F.3d 1261, 1262-63 (11th Cir. 2005) (holding that this Court’s “well established rule that
issues and contentions not timely raised in the briefs are deemed abandoned” is applicable to

                                              7
       Also as discussed above, § 841(b) provides for a mandatory minimum

statutory sentence of ten years’ imprisonment if the defendant commits a violation

involving five grams or more of a mixture of substance containing a detectable

amount of cocaine base, and if the person commits such a violation after a prior

conviction for a felony drug offense has become final. See 21 U.S.C.

§ 841(b)(1)(B)(iii). Prior to trial, the government filed a “second offender

information,” pursuant to 21 U.S.C. § 851, notifying Smith that it intended to rely

on his prior felony conviction for a drug offense. Smith did not challenge this

information. Thus, as the district court concluded, if Smith’s drug offense

involved five grams or more of a mixture of substance containing a detectable

amount of cocaine base, he was subject to a mandatory minimum statutory

sentence of ten years’ imprisonment, regardless of his sentencing guideline range.

(See R2 at 43-45); see also United States v. Simpson, 228 F.3d 1294, 1303-04

(11th Cir. 2000) (citing U.S.S.G. § 5G1.1(b)).



claims based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000),
and its progeny). Regardless, Smith waived his right to a jury trial on the issue of drug amount.
(See R1-65; R2 at 14). More importantly, we have concluded that Blakely “does not undermine
the validity of minimum mandatory sentences, at least not where the enhanced minimum does
not exceed the non-enhanced maximum.” See Spero v. United States, 375 F.3d 1285, 1286 (11th
Cir. 2004), cert. denied, 125 S.Ct. 1099 (2005), and cert. denied, 125 S.Ct. 1345 (2005). We
explained in Spero that “Blakely, like Apprendi, explicitly distinguished minimum mandatory
sentences from the circumstances involved in those cases and indicated that McMillan v.
Pennsylvania, 477 U.S. 79, 106 S.Ct. 2411, 91 L.Ed.2d 67 (1986), is still good law.” See Spero,
375 F.3d at 1286.

                                               8
      When a defendant objects to a factual finding that the district court used in

calculating his sentence, such as drug amount, the government bears the burden of

establishing the disputed fact by a preponderance of the evidence. United States v.

Rodriguez, 398 F.3d 1291, 1296 (11th Cir.), cert. denied, 125 S.Ct. 2935 (2005).

Post-Booker, we continue to review a district court’s factual determination of the

quantity of drugs properly attributable to a defendant for clear error. See United

States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005) (reviewing factual

findings for minimal-planning enhancement). We cannot find clear error unless we

are “left with a definite and firm conviction that a mistake has been committed.”

Id. at 1177 (quotation omitted).

      However, when a defendant raises an argument for the first time on appeal,

our review only is for plain error. United States v. Peters, 403 F.3d 1263, 1270

(11th Cir. 2005). “Under plain error review, which is authorized by Fed.R.Crim.P.

52(b), federal appellate courts have only a limited power to correct errors that were

forfeited because they were not timely raised in the district court.” Id. at 1270-71

(internal quotations and marks omitted). Thus, we

      may not correct an error the defendant failed to raise in the district
      court unless there is: (1) error, (2) that is plain, and (3) that affects
      substantial rights . . .. Even then, we will exercise our discretion to
      rectify the error only if it seriously affects the fairness, integrity, or
      public reputation of judicial proceedings.



                                            9
Id. at 1271 (internal quotations and marks omitted).

      To the extent Smith is arguing that the court erred in relying on Burn’s

analysis of the cocaine base because Burn did not weigh this substance until

approximately three weeks after the government seized it, Smith failed to raise this

argument in the district court. Thus, our review of it is only for plain error. See

Peters, 403 F.3d at 1270. An error cannot meet the “plain” requirement of this rule

if it is not “clear under current law.” See United States v. Aguillard, 217 F.3d

1319, 1321 (11th Cir. 2000) (quotation omitted). Because Smith has not identified

caselaw clearly supporting this argument, no plain error occurred.

      Furthermore, to the extent Smith is asserting that clear error occurred

because Hall found that the remaining cocaine base weighed 3.5 grams, instead of

4.2 grams as Burn testified, Burn weighed the substance in August 2003, within a

month of the drugs being seized, while Hall did not weigh the substance until

January 2005. Burn explained that this difference in weight, after more than one

year had passed, was not surprising and could be attributed to the facts that

(1) cocaine base normally dehydrates over time; (2) the plastic bag in which the

substance was originally contained kept moisture inside; and (3) Burn’s testing was

done in August, which normally is a wet month in Florida. Moreover, both Burn

and Hall agreed that dehydration of cocaine base can affect its weight. This



                                          10
discrepancy in weights, therefore, did not rebut the government’s evidence on the

weight of the substance at the time it was seized.

       In addition, although Burn conceded that she had no records with her to

corroborate her testimony on when the scale that she had used had been calibrated

and checked, and sentencing cannot be based on calculations of drug quantities that

are “merely speculative,” see United States v. Zapata, 139 F.3d 1355, 1359 (11th

Cir. 1998) (rejecting a finding of drug quantity involving “rounding up”), Smith

did not challenge in the district court, and has not argued on appeal, either that

Burn’s methodology was improper, or that the scale she used in concluding that the

cocaine base weighed 5.3 grams was faulty or, otherwise, unreliable. Smith also

has not argued that the excess water was non-usable or a non-consumable

component of the cocaine base and, thus, should not have been included in

weighing the mixture containing the cocaine base. See United States v. Jackson,

115 F.3d 843, 846-47 (11th Cir. 1997) (explaining that “[t]he entire weight of drug

mixtures which are usable in the chain of distribution should be considered in

determining a defendant’s sentence”).4

       Accordingly, we conclude that the district court did not clearly err in


       4
          In comparison, we concluded in United States v. Smith, 51 F.3d 980 (11th Cir. 1995),
that the district court improperly approximated the weight of marijuana for which the defendant
was responsible because the wet marijuana had a moisture content that rendered it unsuitable for
consumption without drying. See id. at 981-82.

                                               11
determining drug amount. We, therefore, affirm.

      AFFIRMED.




                                       12